DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
 
Response to Arguments
3.	Applicant’s arguments (submitted on 1/7/22; see pages 9-11) with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments (submitted on 1/7/22; see page 12) fail to comply with 
37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments (submitted on 1/7/22; see page 13) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stammers et al. (Stammers), U.S. Publication No. 2019/0026094.
Regarding Claim 20, Stammers discloses a method of providing a service over a cellular telecommunications network, the cellular telecommunications network having one or more network nodes configured to implement a plurality of network slices, the method comprising:
specifying a requirement profile (see paragraph [0015]) including a network requirement (see paragraph [0018]) for one or more metrics for a UE to access a version of a service of a service provider (see paragraphs [0015]-[0018]);
receiving network slice capability data for a first network slice, the network slice capability data for the first network slice indicating a capability of the first network slice for one or more metrics (see paragraph [0012]);
comparing the network slice capability data for the first network slice to the requirement profile (see paragraph [0019]); and
(see paragraph [0021]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers in view of Wang et al. (Wang 979’), U.S. Publication No. 2018/0262979.
Regarding Claim 21, Stammers discloses a method as described above.  
Stammers fails to disclose wherein, following receipt of the network slice capability data for the first network slice, the method further comprises modifying the network requirement for the one or more metrics of the requirement profile based on the network capability data for the first network slice.  Wang 979’ discloses wherein, following receipt of the network slice capability data for the first network slice, the method further comprises modifying the network requirement for the one or more metrics of the requirement profile based on the network capability data for the first network slice (see paragraphs [0108], [0121] and Table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 22, Stammers discloses a method as described above.  
(see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 23, Stammers discloses a method further comprising the steps 
of:  receiving network slice capability data for a second network slice, the network slice capability data for the second network slice indicating a capability of the second network (see paragraph’s [0016]-[0018]) as described above.  Stammers fails to disclose comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to determine that the first requirement profile satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice.  Wang 979’ discloses comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to determine that the first requirement profile satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice (see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).    
8.	Claims 1-2 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers in view of Wang et al. (Wang 409’), U.S. Publication No. 2019/0037409.
Regarding Claims 1 and 16, Stammers discloses a method in a cellular 
telecommunications network in which one or more network nodes are configured to implement a plurality of network slices, the method comprising:
identifying network slice capability data for a first network slice, the network slice capability data for the first network slice indicating a capability of the first network slice for one or more metrics (for example, NSSAI described in paragraph [0012]);

provider (i.e., the device 28-1 sends a registration request to one of the access networks 26 including a NSSAI; see paragraph [0012]); 
receiving a message from the service provider permitting access to the version of the service using the first network slice (i.e., the network slice identifier information about the selected network slice(s) is received by the device 28-1; see paragraph [0012]); and
initiating a connection of a User Equipment (UE) to the first network slice for accessing the version of the service (i.e., the device 28-1 selects one of the network slices from the list allowed network slices and sends a PDU session establishment request as described in paragraph [0012]).
Stammers fails to disclose so as to enable the service provider to determine whether access to a version of a service is permitted based on the network slice capability data for the first network slice.
Wang 409’ discloses so as to enable the service provider (according to applicant’s SPEC, service provider network element.  In other words, a network element of the service provider.  In the case of Wang 409’, the control entity of the network slice for the core network is the network element of the service provider) to determine whether access to a version of a service is permitted based on the network slice capability data for the first network slice (i.e., The control entity may verify whether it may serve the WTRU based on information comprised in the message (e.g., service related information from the WTRU) and/or other information (e.g., subscriber information, local policies, etc.); see paragraphs [0066] and [0069]).

Regarding Claim 2, Stammers and Wang 409’ disclose the method as described above.  Stammers further discloses further comprising: identifying requirement data indicating a network requirement for the one or more metrics for the UE to access the service of the service provider (see paragraph [0015]); identifying network slice capability data for a second network slice, the network slice capability data for the second network slice indicating a capability of the second network slice for the one or more metrics; and comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice (see paragraph’s [0016]-[0018]).
Regarding Claim 14, Stammers and Wang 409’ disclose a non-transitory computer program product comprising instructions which, when the program is executed by a computer (see paragraphs [0032] and [0033]), cause the computer to carry out the method of Claim 1 (see rejection for claim 1 above).
Regarding Claim 15, Stammers and Wang 409’ disclose a non-transitory computer-readable data carrier having stored thereon the computer program (see paragraphs [0032] and [0033]) of Claim 14.
Regarding Claim 17, Stammers and Wang 409’ disclose wherein the 
device is a User Equipment (UE) (i.e., device 28-1) see figure 1.
	



9.	Claims 3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers and Wang 409’ in view of Wang 979’.
Regarding Claim 3, Stammers and Wang 409’ disclose a method as described 
above.  Stammers and Wang 409’ fails to disclose wherein the network slice capability data for the first network slice and the second network slices indicates that the first network slice is a higher priority network slice than the second network slice, and the comparing first compares the requirement data to the network slice capability data for the first network slice.  Wang 979’ discloses wherein the network slice capability data for the first network slice and the second network slices indicates that the first network slice is a higher priority network slice than the second network slice, and the comparing first compares the requirement data to the network slice capability data for the first network slice (see paragraph [0140]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979).
Regarding Claim 10, Stammers and Wang 409’ disclose a method as 
described above.  Stammers and Wang 409’ fail to disclose wherein the service provider includes a requirement profile specifying a network requirement for the one or more metrics for the UE to access a version of the service of the service provider, and the service provider is configured to modify the network requirement for the one or more metrics based on the network capability data for the first network slice.  Wang 979’ discloses wherein the service provider includes a requirement profile specifying a network requirement for the one or more metrics for the UE to access a version of the (see paragraphs [0108], [0121] and Table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 11, Stammers and Wang 409’ disclose a method as described 
above.  Stammers and Wang 409’ fail to disclose further comprising: sending the network slice capability data for the second network slice to the service provider.  Wang 979’ discloses further comprising: sending the network slice capability data for the second network slice to the service provider (see paragraph [0136]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 12, Stammers and Wang 409’ disclose a method as described 
above.  Stammers and Wang 409’ fail to disclose wherein the service provider includes a plurality of requirement profiles, wherein each requirement profile of the plurality of requirement profiles specifies network requirements for the one or more metrics for the UE to access a particular version of the service of the service provider, and the service provider is configured to: compare the network slice capability data for the first network slice to the plurality of requirement profiles so as to identify a first requirement profile (see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 13, Stammers and Wang 409’ disclose a method as described 
above.  Stammers and Wang 409’ fail to disclose further comprising: comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to identify the first requirement profile that satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice.  Wang 979’ discloses further comprising: comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to identify the first requirement profile that (see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Stammers’ and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).  
	
10.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers and Wang 409’ in view of Avula et al. (Avula), U.S. Publication No. 2019/0075452.
Regarding Claim 4, Stammers and Wang 409’ disclose a method wherein the comparing between the requirement data and the capability data for the first network slice and between the requirement data and the capability data for the second network slice as described above.  Stammers and Wang 409’ fail to disclose indicates a first matching value, a second matching value and the determination is based on the first matching value and the second matching value.  Avula discloses indicates a first matching value, a second matching value and the determination is based on the first matching value and the second matching value (see paragraphs [0072]-[0073], [0082]-[0083] and Figure 14B).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Avula’s invention with Stammers’ and Wang 409’s invention for maintaining service continuity as described in Avula.
Regarding Claim 5, Stammers and Wang 409’ disclose a method as described 
above.  Stammers and Wang 409’ fail to disclose wherein the requirement data further indicates a weighting value for the one or more metrics, and the first matching value and the second matching value are further based on the weighting value for the one or more metrics.  Avula (see paragraphs [0072]-[0073], [0082]-[0083] and Figure 14B).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Avula’s invention with Stammers’ and Wang 409’s  invention for maintaining service continuity as described in Avula.  
11.	Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers and Wang 409’ in view of Zhang et al. (Zhang), U.S. Publication No. 2018/0352501.
Regarding Claim 6, Stammers and Wang 409’ disclose a method as described above.  Stammers and Wang 409’ fail to disclose further comprising: the UE sending a request message to the service provider for the requirement data; and the service provider responding to the request message from the UE with the requirement data.  Zhang discloses further comprising: the UE sending a request message to the service provider for the requirement data; and the service provider responding to the request message from the UE with the requirement data (see paragraphs [0068]-[0071]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Stammers’ and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.
Regarding Claim 7, Stammers and Wang 409’ disclose a method as described above.  Stammers and Wang 409’ fail to disclose wherein the cellular telecommunications network includes a network slice manager, the method further comprising: the UE sending a request message to the network slice manager for the network slice capability data, the request (see paragraphs [0076]-[0080]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Stammers’ and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.  
Regarding Claim 9, Stammers and Wang 409’ disclose a method as described above.  Stammers and Wang 409’ fail to disclose wherein the property of the service is the requirement data, and the method further comprises:  the network slice manager comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice; the network slice manager determining that the UE should access the service using the first network slice based on the comparison; and the network slice manager sending a response message to the UE, the response message including an identifier for the first network slice.  Zhang discloses wherein the property of the service is the requirement data, and the method further comprises:  the network slice manager comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice; the network slice manager determining that the UE should access the service using the first network slice based on the comparison; and the network slice manager sending a response message to the UE, the response message including an identifier for the first network slice (see paragraph [0081]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Stammers’ and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.  
Allowable Subject Matter
12.	Claims 8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645   
March 7, 2022